DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 10/19/2021; after entry of this amendment, claims 67-91 are currently pending in this Application. 
	 Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
As quite evidenced from the specification of the present Application under examination, the application of at least one rare metal oxide, as well as SiO2, Al2O3 and/or ZrO2, and organic compound in the protective layer, are not performed in one step, but in fact, the precursor for these components are added in different steps. Applicant has argued in the Remarks, page 7, that the components are all deposited on the pigment in a single step and referred to page 13 of the specification for support; however, this is not disclosed in page 13. In fact, there is no disclosure in the original specification that the precursor of these components are mixed together and added to the process together, and applied onto the pigment in one step. The original disclosure of the present Application under examination (see specification, page 13, lines 4-18) discloses the following: 
“The protective coating on the effect pigments according to the invention is prepared by methods known to the skilled person. In a preferred embodiment the effect pigments are pre-treated by wet chemical coating. 
In a preferred embodiment the effect pigment is suspended into water and after the pH has been adjusted to a value from 3 to 5, an aqueous salt solution or solid salt of the rare earth metal and aqueous salt solutions or 10 solid salts of the metals aluminum and zirconium, or mixtures thereof, are added in a concentration of 1 to 4 % by weight, based on oxide of the protection layer, to the pigment suspension. The pH value is raised to 9 and a dilute sodium or potassium silicate solution is added while the pH value is kept constant. In the last step, 1-10 wt.%, preferably 2 to 5 wt.% of at least one coupling reagent, based on the effect pigment, is added, the 15 suspension is stirred and the pH value is adjusted to a value of 5 to 8. The treated effect pigment obtained is worked up and isolated by methods which are conventional for the person skilled in the art, for example by filtration, drying, and sieving.”

Thus, contrary to Applicant’s remarks, the protective layer is not applied in one step. Inevitably, there is little evidence if any to support that the different components within the protective layer of the present Application under examination will be present in different layers, and therefore, for the purpose of examination, it is assume that “only one” protective layer can have different sublayers within it. Therefore, despite the new amendment to, at least, claim 67, even the original disclosure of the present Application under examination does not have all the components of their protective layer in “only one” layer.
The remaining claims are rejected as being dependent from a rejected base claim.
	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 67-89 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki) in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek), and further in view of 2009/0249979 to Kaupp et al. (hereinafter Kaupp).
Suzuki and Kaupp references have been cited and used in the previous Office Actions.

With respect to claim 67, Suzuki teaches an effect pigment comprising alpha alumina flakes being coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract, [0037]-[0048]), wherein the alumina flake is present in an amount of 40-90 wt% and the coating is present in an amount of 10-60 wt% of the total weight of the pigment (Suzuki, [0049]), and wherein the standard deviation of the thickness distribution of the alumina flake is less than 80 (Suzuki, [0021]). Considering the disclosure on the concentration of the alumina flake and the concentration of the coating in the pigment, the claimed ratio of the flake to coating of 27:73 0 83:17 is rendered obvious; MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Suzuki, additionally, discloses the presence of a post-coating, i.e. protective layer, onto the pigment to increase the light, water, weather stability, chemical and photochemical stability, and/or handling of the pigment in incorporating it in different media (Suzuki, [0056]). The disclosure of Suzuki on having a post-coating layer is taken to render the presence of “only one” protective layer obvious; Suzuki does not teach a multiplicity of layers within the post-coating. Suzuki discloses the use of Al2O3, ZrO2, and organic materials such as silanes in the post-coating.
However, Suzuki does not expressly and/or literally disclose an amount of “0.01- 3 wt%” of at least one rare earth metal oxide or hydroxide.
2, 2-12 wt% of coupling reagents, and 1-5 wt% of other metal oxides which include aluminum, cerium, and zirconium metal oxides (Duschek, abstract, column 2, lines 10-60).
Kaupp teaches the use of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide, in an amount of 0.05-3 wt%, in protective layers of pearlescent pigments based on platelet shaped substrate of materials such as, preferably, alumina (Kaupp, abstract, [0170], [0188]), and specifically discloses that the concentration of cerium oxide and/or hydroxide and/or hydrated cerium oxide depends on fineness and surface area of the pigment and the presence and thickness of the titanium dioxide layer (Kaupp, [0171]). Moreover, Kaupp teaches that cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide is a “known” agent in suppressing the photochemicalactivity of TiO2 (Kaupp, [0174]). Furthermore, Kaupp teaches that their pigment has improved weather stability and effective protection against any photocatalytic activity (Kaupp, [0013] and [0168]). Moreover, Kaupp, also, teaches and recognizes the importance of using organofunctional silanes as well as SiO2 in their protective or top layer as well (Kaupp, [0160], [0168], [0172]). Kaupp, also, discloses the use of ZrO2 in the protective layer (Kaupp, [0184)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki to include 0.1-3 wt%, or an amount 2 layer in the pigment and the thickness of such a TiO2 layer, as those taught by Kaupp. Furthermore, Duschek teaches a substantially overlapping amount of cerium oxide in the protective or post-coating layer. The use of a known component, such as cerium oxide, in a top, post-coating, or protective layer of a pigment is well within the scope of a skilled artisan, and as shown above, the concentration of cerium oxide is controlled based on the specific pigment and its end use application. Therefore, obtaining the optimum or workable range of the cerium oxide, within the other metal oxides, in a protective layer is achieved through routine experimentation based on the motivation provided by Kaupp, and especially in light of the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It should be noted that Suzuki, as noted above, is taken to render the presence of “only one protective layer” obvious, but also Duschek discloses one protective layer. 


With respect to claim 68, Suzuki clearly teaches applying one or more layers of a metal oxide and/or a metal oxide mixture onto the alumina flake substrate (Suzuki, [0037]-[0048]).

With respect to claims 69 and 71, Suzuki discloses that in order to control the particle size, thickness, optical properties, and/or surface morphology, one or more dopant is added to the alpha alumina flake, wherein such dopant comprises TiO2, ZrO2, SiO2, Ln2O3, SnO2, ZnO, and combination thereof (Suzuki, [0033]-[0034}).

With respect to claim 70, Suzuki teaches the use of 0.1-5 wt% of dopant on the flaky substrate (Suzuki, [0034]).

With respect to claim 72, Suzuki teaches that the particle thickness of the alumina flake is less than 500 nm, preferably 130-400 nm (Kaupp, [0024]).

With respect to claim 73, as noted above, Suzuki teaches that the standard deviation of the thickness of the alumina flake is less than 80 preferably, 5-60 (Suzuki, [0021]).

With respect to claim 74, Suzuki discloses many, if not all, of the claimed layer sequences claimed in claim 74 such as alumina flake being coated with TiO2 and many more (Suzuki, [0046]).

With respect to claim 75, Suzuki discloses an embodiment of the coated pigment in which the alumina flake is coated with TiO2, and the TiO2 can be in rutile or anatase form (Suzuki, [0047]).

With respect to claim 76, as noted above, one of the modifications of TiO2 taught by Suzuki is rutile (Suzuki, [0047]).

With respect to claim 77, the combination of references is seen to render this claim obvious; this is because although Suzuki does not expressly and/or literally disclose the thickness of their post-coating layer, it would have been obvious before the effective filing date of the claimed invention to have modified Suzuki with the teachings of Duschek in view of Kaupp in order to identify the optimum or workable range of the thickness for the protective coating to be within the range of 0.5-10 nm or have overlapping ranges with this range motivated by the fact that the concentration of the different components within a protective coating depends on the end use application and the presence or absence of other components or features within the pigment and/or the final coating composition; thus, due to the fact the concentration of the different components of the post-coating or protective coating can be modified, the thickness of the final protective coating can be modified based on the above cited reasons as well, 2 layer (Kaupp, [0171] and [0174]), also the concentration of SiO2 is disclosed to depend on at least the same factors (Kaupp, [0172]).
With respect to the pigment containing “only one protective layer’, this limitation has already been addressed in the rejection of claim 67, and claim 77 directly depends from claim 67.
Applicant is advised that in the event that claim 67 is amended to have the thickness of the protective layer a requirement in the recitation of said claim but claim 77 remains the same, claim 77 will be subject to a 112 rejection due to the fact that the claimed thickness in claim 77 is broader than the claimed thickness in claim 67.

With respect to claim 78, Suzuki teaches the use of their pigment in paints, automotive coating, printing inks, cosmetics, etc. (Suzuki, [0058)).

With respect to claim 79, Suzuki teaches the use of their pigment in water-based or solvent-based printing inks (Suzuki, [0058]); thus, the presence of at least 

With respect to claims 80-83, the combination of Suzuki in view of Duschek and further in view of Kaupp renders claim 80 obvious; this is because of the following:
Suzuki discloses the presence of a post-coating, i.e. protective layer, onto the pigment to increase the light, water, weather stability, chemical and photochemical stability, and/or handling of the pigment in incorporating it in different media (Suzuki, [0056]); in addition, Suzuki discloses the use of Al2O3, ZrO2, and organic materials such as silanes in the post-coating.
However, Suzuki does not expressly and/or literally disclose an amount of “0.2-2 wt%” of at least one rare earth metal oxide or hydroxide.
Duschek, drawn to pearlescent pigments based on platelet shaped substrate of materials which includes metal oxides, discloses that their pigment has an excellent weathering resistance due to a top layer, i.e. a protective layer, wherein said top layer comprises 1-3wt% SiO2, 2-12 wt% of coupling reagents, and 1-5 wt% of other metal oxides which include aluminum, cerium, and zirconium metal oxides (Duschek, abstract, column 2, lines 10-60). Duschek does not expressly and/or literally disclose how much of the disclosed 1-5 wt% is for cerium oxide only.
Kaupp teaches the use of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide, in an amount of 0.05-3 wt%, in protective layers of concentration of cerium oxide and/or hydroxide and/or hydrated cerium oxide depends on fineness and surface area of the pigment and the presence and thickness of the titanium dioxide layer (Kaupp, [0171]). Moreover, Kaupp teaches that cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide is a “known” agent in suppressing the photochemicalactivity of TiO2 (Kaupp, [0174]). Furthermore, Kaupp teaches that their pigment has improved weather stability and effective protection against any photocatalytic activity (Kaupp, [0013] and [0168]). Moreover, Kaupp, also, teaches and recognizes the importance of using organofunctional silanes as well as SiO2 in their protective or top layer as well (Kaupp, [0160], [0168], [0172]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki to include 0.2-2 wt%, or an amount having overlapping with this range, of cerium oxide and/or hydroxide in the post-coating of Suzuki as that taught by Duschek motivated by the fact that not only the use of cerium oxide in a post-coating or protective layer has been known in the art of pigment industry as a material to impart weather stability to pigments as that shown by both Duschek and Kaupp, but also motivated by the fact that the specific concentration of cerium oxide in a top or protective layer of a pigment inevitably depends on the end use application and in particular, depends on the fineness of the pigment as well as its surface area and furthermore depends on the presence of TiO2 layer in the pigment and the thickness of such a TiO2 layer, as those taught and shown by Kaupp. The use of a 
As such, claims 81-83 are also rendered obvious as their limitations have been addressed above. The remaining balance in the total of 1-5 wt% is taken to represent the concentration of aluminum oxide and zirconium oxide. 

With respect to claim 84, as detailed out above, the combination of references renders, specifically Duschek, the use of silicon oxide, aluminum oxide, cerium oxide, and zirconium oxide obvious. It should be noted be Suzuki, as the primary reference, discloses the use of both aluminum oxide and zirconium oxide. Although Suzuki does not expressly and/or literally disclose the use of silicon oxide, the use of silicon oxide in a post-coating, top layer or protective layer is taken to be well within the scope of a skilled artisan considering the fact that it has been known in the art to use SiO2 at those shown by both Duschek and Kaupp, and further motivated by the fact that 

With respect to claim 85, as detailed out above, the presence of an organic compound is rendered obvious by the combination of references; in particular, Suzuki teaches the use of organic materials such as silanes (Suzuki, [0056]).
Nevertheless, Duschek teaches the use of organic coupling reagents (Duschek, columns 2 and 3) as well as Kaupp discloses the use of organofunctional silanes (Kaupp, [0015]-[0160)).

With respect to claim 86, Suzuki is open to the use of organic compounds such as silanes in their post-coating or protective coating layer such as silanes. This is taken to render the use/presence of organic coupling agents in a post-coating obvious.

With respect to claims 87 and 88, although Suzuki renders the use of organic compounds such as silanes in the post-coating obvious, said reference does not expressly and/or literally disclose that said organic coupling agent can be selected from organosilanes, organoaluminates, organotitanates and zirconates. However, Duschek and Kaupp, both disclose the use of organosilanes (Duschek, column 3, lines 44-55 and Kaupp, [0015]-[0160]). Duschek, also, teaches the use of coupling agents such as zirconium aluminates and metal acid esters (Dusheck, column 2, line 60 to column 3, line 44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 2 (Kaupp, [0160]). Thus, the choice of the particular organic compound depends on the end use application and the other components within the composition into which the organic compound will be applied. 

With respect to claim 89, as detailed out above, especially in the rejection of claim 67, the combination of references renders the presence of at least one metal oxide selected from silicon, aluminum, or zirconium oxide, or mixtures thereof and an organic compound. In fact, Suzuki, alone, teaches the use of organic compound such as silanes as well as aluminum oxide and zirconium oxide in the post-coating or protective coating; however, Duscheck specifically discloses the use of organic coupling reagents as well as SiO2 and cerium, aluminum, and zirconium oxides.

With respect to claim 91, although Suzuki renders the use of organic compounds such as silanes in the post-coating obvious, said reference does not expressly and/or literally disclose that said organic coupling agent can be selected from organosilanes, organoaluminates, organotitanates and zirconates, in general, an organosilane coupling agent. However, Duschek and Kaupp, both disclose the use of organosilanes (Duschek, column 3, lines 44-55 and Kaupp, [0015]-[0160]). Duschek, also, teaches the use of coupling agents such as zirconium aluminates and metal acid esters (Dusheck, column 2, line 60 to column 3, line 44). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Suzuki with the teachings of Duschek and/or Kaupp in order to reach the invention of claim 91 motivated by the fact that the choice of the specific organofunctional silane and/or organoaluminates, organotitanates and zircononates depend on the end use composition and the components, such as the type of polymer, present in such compositions; this is in particular because Duschek teaches that the coupling reagent should match the polymer type of the coating composition (Dueschek, column 3, lines 2 (Kaupp, [0160]). Thus, the choice of the particular organic compound depends on the end use application and the other components within the composition into which the organic compound will be applied.

Allowable Subject Matter
Claim 90 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose the cumulative limitations of claims 67, 85, 88, and 90.  Upon further review and consideration of the claims, it was identified that claim 90 is in condition for allowance; this is because although the combination of references renders the presence of all the claimed components in claim 90 obvious, and although said combination, specifically, Kaupp discloses why to control/modify the concentrations of, at least, cerium oxide, silicon oxide, and coupling agents, the combination of references does not provide motivation on why one of ordinary skill in the art would be motivated to optimize the concentration of alumina and/or zirconia in the protective layer to be within or having overlapping with the claimed range of 0.2-4 wt%. 

	Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

With respect to 112a rejection over the claims in view of the limitation of “only one protective layer”, Applicant has argued that the components are deposited one the pigment in a single step by a wet chemical coating method in page 13. Applicant has, also, argued that the Examples 10, 11, 13, 14, 16, 17, 19, 20, 22, and 23 show a homogeneous single protective layer containing all of the components thereof (Remarks, page 7). 
The examiner disagrees that the components of the protective layer are all applied in one single step; the original disclosure of the present Application under examination (see specification, page 13, lines 4-18) discloses the following: 

In a preferred embodiment the effect pigment is suspended into water and after the pH has been adjusted to a value from 3 to 5, an aqueous salt solution or solid salt of the rare earth metal and aqueous salt solutions or 10 solid salts of the metals aluminum and zirconium, or mixtures thereof, are added in a concentration of 1 to 4 % by weight, based on oxide of the protection layer, to the pigment suspension. The pH value is raised to 9 and a dilute sodium or potassium silicate solution is added while the pH value is kept constant. In the last step, 1-10 wt.%, preferably 2 to 5 wt.% of at least one coupling reagent, based on the effect pigment, is added, the 15 suspension is stirred and the pH value is adjusted to a value of 5 to 8. The treated effect pigment obtained is worked up and isolated by methods which are conventional for the person skilled in the art, for example by filtration, drying, and sieving.”

Furthermore, the cited Examples, all, discloses adjusting the pH during the wet chemical method, as well as the fact that none of them disclose adding the precursors of all the components within the protective layer in one single step. Thus, there is little evidence, if any, to support “only one protective layer” in the original disclosure of the present Application under examination. 

2, and further layer of an organochemical, particularly silane aftercoat (Remarks, page 8).  Applicant has, thus, concluded that the combination of Kaupp in view of Suzuki would not suggest the protective layer of the claims which contains only one protective layer. Applicant has, additionally, argued that Kaupp provides no suggestion to have a thickness of 1-5 nm for the protective layer (Remarks, pages 8-9). 
The examiner, respectfully, submits that according to MPEP 2145 III "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). Therefore, Applicant’s argument against Kaupp teaching three separate and distinct layer of the protective layer is not found persuasive. 
The argument, additionally, is not found persuasive because Kaupp is not the primary reference, and that Suzuki, as the primary reference, teaches a post-coating which is taken to render the claimed “only one protective layer” obvious (see Non-Final rejection mailed on 04/19/2021, page 6, lines 7-13). Further with respect to Kaupp, it should be noted that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kaupp, which is drawn to pearlescent pigment based on metal oxide platelet-shaped, substrates such as aluminum oxide platelet-shaped substrates (Kaupp, abstract, [0168] and [0187]-[0188]), discloses the benefits and effects of using cerium oxide in the protective layer or post coating (Kaupp, [0174] and [0171]-[0171]). Additionally, Duschek as the secondary reference, also renders the presence of only one protective layer obvious. 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Suzuki is also drawn to effect pigments based on aluminum oxide substrates, and as noted above, Suzuki teaches the use of a post coating. It is important to note that all three references recognize the fact that a post-coating, or after coating, or protective layer coating provides weather stability (i.e. to improve weatherability) (Suzuki, [0056]; Duschek, column 2, lines 10-12; Kaupp, [0168]). Also, it is noted that Duschek is drawn to pearlescent pigments based on platelet-shaped substrates of metal oxide (Duschek, abstract; column 2, lines 18-19 and lines 42-43). Thus, it is In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
With respect to the argument that Kaupp does not teach the claimed thickness of 1-5 nm for the protective layer, it is noted that the claim recites “wherein the effect pigment contains only one protective layer and/or the thickness of the protective layer is from 1-5 nm”. Thus, the Office Action is not required to present rejection over the claimed thickness; nevertheless, Kaupp recognizes the effect of thinness or thickness of a protective layer (Kaupp, [0172]), and in fact, teaches in favor of having a thin protective layer due to the fact that a thick one makes the protective layer brittle. 

Applicant has argued that the protective layer on the pigment comprises a particular amount of at least one rare earth metal oxide provided as only one protective layer and/or as a thin 1-5 nm layer. Applicant has, also, argued that the agglomeration behavior, the photostability, and weather stability of the effect pigment can be favorably influenced by the specifically claimed Al2O3/metal oxide ratio and protective layer (Remarks, page 9). 
The examiner, respectfully, submits that the claimed ratio of Al2O3/metal oxide coating has been clearly rendered obvious by Suzuki especially in light of the fact that Suzuki teaches the alumina flake is present in an amount of 40-90 wt% and the coating is present in an amount of 10-60 wt% of the total weight of the pigment (Suzuki, [0049]). prima facie obviousness. Furthermore, considering the fact that the combination of references renders the claims obvious, any characteristics (e.g. agglomeration behavior, etc.) argued/claimed to be attributed to the claimed effect pigment, are expected to be drawn from the combination of references. It is important to emphasize that Suzuki renders most of the claimed limitations obvious, including the fact that the use of a post-coating or protective layer, comprising of materials such as Al2O3, ZrO2, or organic coupling agent has been known. All three references are drawn to pigments based on platelet-shaped substrates having protective coating for purposes such as weather stability. 

	Applicant has argued that Suzuki discloses a limited type of post-coating and does not disclose the amount of the post-coating; Applicant has further argued that Suzuki does not disclose the claimed rare earth metal component. Applicant has, additionally, argued that while the disclosure of Suzuki presents some overlap in the claimed ratio, said reference does not direct one of ordinary skill in the art to arrive at the particular pigment, and that Suzuki, according to Applicant’s argument, (Remarks, page 10). 
	The examiner, respectfully, submits that according to MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness; it is important to note that Suzuki is not used in a 102 anticipatory rejection. Moreover, Duschek teaches that the use of a protective layer comprising a rare earth metal oxide, such as 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Suzuki provides no recognition of the problems addressed in the claimed invention, such as the problem of agglomeration behavior or weather stability or masstone color, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Additionally, Suzuki, contrary to Applicant’s argument, suggests a post coating for weather stability of the pigment. 

	Applicant has argued that Duschek teaches a protective layer for its pigments but that the reference, according to Applicant’s argument, does not teach a protective layer useful for alumina flake based pigments which would comprise a rare earth metal 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Duschek teaches the use of a top or protective layer comprised of 1-3 wt% SiO2, 2-12 wt% coupling agents, 1-5 wt% of other metal oxides such as aluminum oxide, cerium (III) oxide, and zirconium oxide (Duschek, column 2, lines 52-65). Kaupp, which also teaches a protective layer for pigments based on platelet-shaped substrates having other metal oxide coatings, provides a specific reason for why cerium oxide is used in protective layers, and that how its concentration is controlled. 

Applicant has argued that Duschek is not drawn to alumina flake pigments at all (Remarks, page 12).
The examiner, respectfully, submits that Duschek specifically discloses pigments based on platelet-shaped metal oxide substrates; this is taken to broadly renders In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued that a distinct type of protective coating taught by Kaupp for different types of pigments would not be expected to be useful for specifically for an alumina-based type of pigment. Applicant has argued that Duschek and Kaupp do not particularly address protective coatings specific to an alumina flake based pigment, while Suzuki specifically does (Remarks, page 12).
The examiner, respectfully, submits that, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are from the same field of art of post-coating or protective coating applied onto pigments which are based on platelet-shaped substrate of metal oxide materials having other metal oxide coating, with specific teachings in both Suzuki and Kaupp that said platelet-shaped substrate is alumina flake. Moreover, according to MPEP 2145 III, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) 

	Applicant has argued that based on the Office action, the fact that Suzuki recognizes the desire for a protective coating is the motivation to combine references. Applicant has, additionally, argued that Suzuki teaches protective coating for pigments distinct from that taught by Duschek and Kaupp (Remarks, page 12). 
The examiner disagrees that the disclosure of Suzuki on having a post coating is the only motivation to combine references; as specifically pointed out in the Office Action, the disclosure of Duschek is a clear evidence and teaching that the use of cerium oxide in protective coating, wherein its concentration would be in an amount of 1-5 wt%, has been known in the art, in addition to the fact that Kaupp, even more specifically, discloses the reason and benefits of using cerium oxide in a protective layer. Furthermore, as pointed out above in numerous places, the references are drawn to the same field of art, and the test for obviousness is what the combined teachings of those references would have suggested to those of ordinary skill in the art. All three references discloses the benefits of having a protective coating, among them, they refer to weather stability. All three references are drawn to pigments based on platelet-shaped substrates, with at least two references specifically drawn to alumina flakes as substrates in pigments.  Finally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731